                    UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF TENNESSEE
                          EASTERN DIVISION


ADRIAN DESHUN DELK,                        )
                                           )
      Plaintiff,                           )
                                           )
VS.                                        )          No. 16-1275-JDT-cgc
                                           )
HARDEMAN COUNTY                            )
CORRECTIONAL FACILITY, ET AL.,             )
                                           )
      Defendants.                          )


                    ORDER TO ISSUE THIRD-PARTY SUBPOENA


      Plaintiff Adrian Deshun Delk, who is currently incarcerated at the Trousdale Turner

Correctional Center in Hartsville, Tennessee, filed a complaint pursuant to 42 U.S.C.

§ 1983. (ECF No. 1.) The complaint concerns his prior incarceration at the Hardeman

County Correctional Facility (HCCF) in Whiteville, Tennessee, which is managed by

CoreCivic. On October 11, 2019, the Court dismissed portions of the complaint and

directed the Clerk to issue process for six Defendants: Dr. Bernhard Dietz, Kent Joy,

Latoya Louden, Tomicka McKinnie, Columbus Molone and Danita Woods. (ECF No. 35.)

However, the summonses issued for Defendants Dietz, Louden, McKinnie and Woods

were returned unexecuted by the U.S. Marshal. (ECF No. 38.)

      The process returned for Defendant McKinnie indicates that she cannot be served

at the HCCF because she currently is on leave. (ECF No. 38-1 at PageID 985-87.) The
returns for Dietz, Louden and Woods each state they are not employed at the HCCF. (ECF

No. 38 at PageID 982-84; ECF No. 38-2 at PageID 988-90; ECF No. 38-3 at PageID

991-93.) Because Plaintiff is incarcerated, he cannot reasonably be expected to provide

further information regarding these four Defendants. It is therefore the responsibility of

the Court to ensure that process is served, if possible. See Byrd v. Stone, 94 F.3d 217, 219

(6th Cir. 1996.)

       The Clerk is DIRECTED to issue a third-party subpoena for CoreCivic and deliver

it to the Marshal for service, along with a copy of this order. The subpoena shall direct

CoreCivic, 10 Burton Hills Blvd., Nashville, TN 37215, to provide to the Court, within

thirty (30) days after service of the subpoena:

            (1) The home address and telephone number of Defendant Tomicka
       McKinnie, who is employed at the HCCF but on leave; and

             (2) Either the current places of employment or the last known home
       addresses and telephone numbers of Defendants Dr. Bernhard Dietz, Latoya
       Louden and Danita Woods, each of whom were formerly employed at the
       HCCF.

       Due to security and privacy concerns, any information regarding home addresses

and telephone numbers provided by CoreCivic in compliance with the subpoena shall not

be made available to Plaintiff, but shall be filed by the Clerk ex parte and under seal. If

CoreCivic provides sufficient information regarding the Defendants’ locations, the Clerk

shall re-issue process and deliver it to the Marshal for service.

IT IS SO ORDERED.
                                                   s/ James D. Todd
                                                  JAMES D. TODD
                                                  UNITED STATES DISTRICT JUDGE


                                              2
